Per Curiam.
This action was brought by the plaintiff against defendants for the purpose of recovering money alleged to have been wrongfully invested by the defendant J. B. Keener. Demurrer to the complaint was made and overruled. Thereupon the defendants answered separately. The cause came on for trial before the court and a jury. The verdict was for the plaintiff. Motion for a new trial being made and overruled, judgment was entered upon the verdict, from which judgment this appeal was taken.
No transcript of the evidence introduced upon the trial has been brought to this court by either bill of exceptions or statement of facts, in the absence of which we will presume that the verdict was properly returned and the judgment rightfully entered.
The judgment will therefore be affirmed.